Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 21, 2022

                                     No. 04-22-00179-CV

                                     Rodney WARRIOR,
                                         Appellant

                                               v.

                                  Maria Cristina WARRIOR,
                                           Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI07193
                         Honorable Monique Diaz, Judge Presiding


                                        ORDER
         On December 15, 2022, appellant’s attorney, Colin Hobbs, filed a motion to withdraw as
appellant’s attorney. The motion is GRANTED. Hobbs is reminded that he must (1) notify
appellant of any deadlines or settings that have not been previously disclosed to appellant; and
(2) file a copy of that notice with the court clerk. See TEX. R. APP. P. 6.5(c).




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court